[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Trumbull Cty. Bar Assn. v. Large, Slip Opinion No. 2018-Ohio-4074.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-4074
               TRUMBULL COUNTY BAR ASSOCIATION v. LARGE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Trumbull Cty. Bar Assn. v. Large, Slip Opinion No.
                                   2018-Ohio-4074.]
Attorneys—Misconduct—Multiple violations of the professional-conduct rules—
        Several aggravating factors including prior disciplinary offenses—
        Permanent disbarment.
     (No. 2018-0250—Submitted May 8, 2018—Decided October 11, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-045.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, John Harold Large, of Warren, Ohio, Attorney
Registration No. 0068732, was admitted to the practice of law in Ohio in 1997.
        {¶ 2} This is Large’s third attorney-discipline proceeding. In 2009, we
suspended his license for one year after he failed to file personal income-tax returns
                             SUPREME COURT OF OHIO




and report employee wages for tax years 2000 through 2004. See Disciplinary
Counsel v. Large, 122 Ohio St.3d 35, 2009-Ohio-2022, 907 N.E.2d 1162. In 2012,
we suspended him for two years, with the final six months conditionally stayed, for
committing professional misconduct in three client matters and violating our prior
suspension order. Large’s misconduct included neglect, misuse of his client trust
account, dishonesty, failure to assist in grievance investigations, failure to properly
inform clients and a court of our suspension order, and failure to return client files
and retainers after we suspended him. See Trumbull Cty. Bar Assn. v. Large, 134
Ohio St.3d 172, 2012-Ohio-5482, 980 N.E.2d 1021.
       {¶ 3} In 2017, relator, Trumbull County Bar Association, charged Large
with acting unethically in two additional client matters. Large denied that he
violated any professional-conduct rules, and the matter proceeded to a hearing
before a three-member panel of the Board of Professional Conduct. Large and his
two former clients testified, and based on the hearing evidence, the panel found that
Large engaged in the charged misconduct and recommended that we indefinitely
suspend him and order him to pay restitution. The board adopted the panel’s
findings of misconduct but increased the recommended sanction to permanent
disbarment. Large objects to the board’s recommendation, arguing that disbarment
is not justified based on the circumstances of this case.
       {¶ 4} For the reasons explained below, we overrule Large’s objection and
adopt the board’s findings of misconduct and recommended sanction.
                                    Misconduct
                          Count one: the Seargeant matter
       {¶ 5} In December 2015, Susan Seargeant retained Large to assist her and
her husband in collecting funds they had loaned to another couple. Large entered
an appearance in a proceeding that the Seargeants had already filed in the Warren
Municipal Court, and he obtained a continuance of a scheduled hearing. Seargeant




                                          2
                               January Term, 2018




thereafter sent Large her only copies of the documents that she believed supported
her case.
       {¶ 6} The court rescheduled the matter for a March 2, 2016 hearing.
However, on March 1, Large moved to continue the hearing, citing a conflict in
another court. According to Seargeant, Large never notified her of his conflict or
his motion for a continuance. She and her husband traveled six hours round trip
from their home in West Virginia to attend the hearing, only to be informed by
court staff that Large had a conflict and would not be appearing for their case. At
Large’s disciplinary hearing, Seargeant testified that she had called Large on
several occasions before and after the scheduled March 2 hearing, but he failed to
return her phone calls.
       {¶ 7} The court rescheduled the matter for March 23. But Large again
failed to appear—later claiming that he had “mis-calendared” the date. Seargeant
testified that because of Large’s absence, she presented her case pro se and that
although a magistrate ultimately granted a judgment against the defendant for some
of the money Seargeant was owed, she would have recovered more if Large had
appeared and presented the documents supporting her case.
       {¶ 8} After missing the hearing, Large filed a notice of withdrawal.
However, he later filed objections to the magistrate’s decision on Seargeant’s
behalf. Large argued that Seargeant had felt “pressured” to proceed without
counsel, that she “had provided all documentation of claims” to him, and that she
therefore had been unable to prove her claims. The court denied the objections as
“wholly without merit.”
       {¶ 9} Based on this conduct, the board found that Large violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client) and 1.4(a) (requiring a lawyer to reasonably communicate
with a client). We agree with the board’s findings of misconduct.




                                        3
                             SUPREME COURT OF OHIO




                           Count two: the Baryak matter
       {¶ 10} In 2014, Large successfully represented John Baryak in two
proceedings, including a challenge to Baryak’s residency, before a board of
elections. According to Baryak, Large later told him that he “ha[d] a lawsuit”
against the two men who brought the residency challenge, and Baryak paid Large
$2,500 to file a civil complaint against them. In the complaint, Large alleged that
Baryak suffered damages in excess of $100,000 based on claims of abuse of
process, intentional infliction of emotional distress, tortious interference with
business, and libel. However, at his disciplinary hearing, Large admitted that
before filing the lawsuit, he did not investigate or gather evidence that would prove
whether Baryak suffered any emotional, financial, or business-related damages
based on these claims.
       {¶ 11} After filing the complaint, Large failed to issue discovery requests
and to respond to or notify Baryak of the defendants’ discovery requests. Large
also failed to respond to or notify Baryak of a defendant’s motion for summary
judgment.    Instead, after receiving the dispositive motion, Large voluntarily
dismissed the lawsuit. According to Baryak, Large never discussed dismissing the
lawsuit with him and never obtained his consent before doing so. Baryak also
claimed that after he learned about the dismissal from a third party, he repeatedly
tried to reach Large without success and that when he finally heard from Large,
Large stated that he intended to refile the lawsuit in order to obtain some “go-away
money” from one of the defendant’s insurance companies.
       {¶ 12} Large thereafter refiled the same complaint, although he never sent
a copy to Baryak. At his disciplinary hearing, Large acknowledged that before
refiling the complaint, he did not investigate any additional factual bases to support
the claims. One of the defendants again issued written discovery requests, but
Large failed to timely respond to or notify Baryak of the requests. When one of the
defendants filed a motion to deem admitted his requests for admissions, Large




                                          4
                                January Term, 2018




moved for an extension of time to respond, claiming that he had “mis-calendared”
the dates. A magistrate, however, deemed the defendant’s requests admitted, and
based in part on those admissions, the defendant again moved for summary
judgment. This time, the defendant also requested that the court sanction Baryak
for filing a frivolous lawsuit. Large failed to oppose or notify Baryak of the
dispositive motion or the request for sanctions. Instead, Large advised Baryak to
dismiss the lawsuit.
       {¶ 13} After the second dismissal, the defendant moved to renew his request
for sanctions. Large, however, failed to respond to the motion, failed to send
Baryak a copy of the motion, and failed to appear for the sanctions hearing—later
claiming that he had not been notified of the hearing date. The court granted the
motion and scheduled a second hearing to determine the appropriate sanction
amount. Although Large appeared for the second hearing, the court ultimately
ordered Baryak to pay $10,306 in attorney fees and expenses related to the first
frivolous lawsuit.     The court further held that at the time Large refiled the
complaint, both he and Baryak knew or should have known that the lawsuit was
frivolous, and therefore they were jointly and severally liable for $13,610 in
attorney fees and expenses related to the second lawsuit and for $1,584.42 in other
reasonable expenses incurred by the defendants. Large appealed the judgment, but
the court of appeals affirmed. See Baryak v. Lange, 11th Dist. Trumbull No. 2017-
T-0036, 2017-Ohio-9348.
       {¶ 14} Based on this conduct, the board found that Large violated
Prof.Cond.R. 1.3, 1.4(a)(1) through (4) (requiring a lawyer to promptly inform the
client of decisions that require the client’s informed consent, to reasonably consult
with a client about the means by which the client’s objectives are to be
accomplished, to keep the client reasonably informed about the status of a matter,
and to promptly comply with reasonable requests for information), and 3.1
(prohibiting a lawyer from bringing a proceeding unless there is a basis in law and




                                         5
                             SUPREME COURT OF OHIO




fact for doing so that is not frivolous). We agree with the board’s findings of
misconduct.
                                      Sanction
       {¶ 15} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                        Aggravating and mitigating factors
       {¶ 16} The board did not find any mitigating factors but found the existence
of several aggravating factors. Specifically, Large has prior disciplinary offenses,
including for similar instances of neglect. See Gov.Bar R. V(13)(B)(1). He
displayed a dishonest or selfish motive by failing to inform his clients of matters
that negatively impacted their cases, likely for fear of being discharged. See
Gov.Bar R. V(13)(B)(2). He engaged in a pattern of misconduct and committed
multiple offenses. See Gov.Bar R. V(13)(B)(3) and (4). His misconduct harmed
his clients. See Gov.Bar R. V(13)(B)(8). And he refused to acknowledge the
wrongful nature of his conduct. See Gov.Bar R. V(13)(B)(7). Indeed, the board
noted that at his disciplinary hearing, Large “would not accept responsibility for the
open, obvious, and inexcusable failings.”
               The panel’s and the board’s recommended sanctions
       {¶ 17} Based on the absence of any mitigating evidence and the significant
aggravating factors—especially the fact that we previously disciplined Large for
similar misconduct—the panel recommended that we indefinitely suspend him and
order him to refund Baryak’s $2,500 legal fee and reimburse Baryak for any sums
he was required to pay as a sanction in the Baryak v. Lange litigation. To support
its recommendation, the panel relied on Medina Cty. Bar Assn. v. Malynn, 142 Ohio
St.3d 435, 2014-Ohio-5261, 32 N.E.3d 422, and Cincinnati Bar Assn. v. Grote, 127
Ohio St.3d 1, 2010-Ohio-4833, 935 N.E.2d 832.




                                          6
                                January Term, 2018




       {¶ 18} In Malynn, we indefinitely suspended an attorney for neglect and
other misconduct involving a single client matter. The attorney’s misconduct was
similar to Large’s in Baryak’s case. After the attorney filed a complaint, he failed
to respond to discovery requests, failed to comply with court orders, and failed to
oppose a dispositive motion. After the court sanctioned his client by dismissing the
lawsuit, the attorney refiled an identical complaint. But he again failed to prosecute
the matter or to communicate with his clients about his actions. Also similar to the
circumstances here, we had twice disciplined the attorney in Malynn, including for
neglecting clients.
       {¶ 19} Grote also involved an attorney who was before this court for a third
time for neglecting clients and other misconduct.          Noting that “[w]e have
indefinitely suspended attorneys for misconduct that demonstrates a pattern of
neglect,” we concluded that her actions were “part of a pattern, bound to be
repeated” and therefore an indefinite suspension was appropriate. Grote at ¶ 19-
20.
       {¶ 20} The board, however, recommends that we disbar Large, relying on
our more recent decision in Toledo Bar Assn. v. Harvey, 150 Ohio St.3d 74, 2017-
Ohio-4022, 78 N.E.3d 875. Harvey involved an attorney who had been twice
disciplined for neglecting client matters and other misconduct, and in his third
disciplinary case, we found that he had neglected three more client matters. We
found no mitigating factors and a profusion of aggravating factors, and we
concluded that the attorney’s history of misconduct included “a pattern of not
simply neglecting clients but abandoning them.” Harvey at ¶ 23. We determined
that the attorney was not fit to practice law and therefore disbarred him. The board
concluded that Large’s history of misconduct reflects a similar disregard for his
professional obligations and therefore disbarment is necessary to protect the public.




                                          7
                              SUPREME COURT OF OHIO




                          Large’s objection and disposition
       {¶ 21} Large objects to the board’s recommendation and requests a less
severe sanction.     He acknowledges—apparently for the first time—that he
neglected the Seargeant and Baryak matters and that he should be appropriately
sanctioned. However, he argues that disbarment should be reserved for the most
egregious attorney misconduct and that because his underlying actions did not
involve criminal behavior, misuse of client funds, or intentional deception, the
board’s recommended sanction is excessive.
       {¶ 22} We disagree and conclude that the board’s reliance on Harvey was
appropriate. Similar to the facts in Harvey, this is Large’s third significant breach
of professional conduct, he has not made restitution, and no mitigating factors are
present. In the two cases relied on by the panel—Malynn, 142 Ohio St.3d 435,
2014-Ohio-5261, 32 N.E.3d 422, and Grote, 127 Ohio St.3d 1, 2010-Ohio-4833,
935 N.E.2d 832—mitigating factors existed, including that the attorneys lacked
dishonest or selfish motives and had cooperative attitudes toward the disciplinary
proceedings. In addition, the attorneys in Malynn and Grote made restitution,
although untimely.
       {¶ 23} As we noted in Harvey, “[t]he purpose of the attorney-discipline
system is to protect the public and allow us to ascertain a lawyer’s fitness to practice
law.” Harvey, 150 Ohio St.3d 74, 2017-Ohio-4022, 78 N.E.3d 875, at ¶ 22. And
“ ‘accepting legal fees and then failing to carry out the contract for employment is
tantamount to theft of client funds and is also cause for disbarment, particularly
when coupled with neglect, a history of misconduct, and other disciplinary
infractions.’ ” Id., quoting Disciplinary Counsel v. Frazier, 110 Ohio St.3d 288,
2006-Ohio-4481, 853 N.E.2d 295, ¶ 54, citing Columbus Bar Assn. v. Moushey,
104 Ohio St.3d 427, 2004-Ohio-6897, 819 N.E.2d 1112, ¶ 16. The board correctly
assessed the relevant factors here. Considering Large’s disciplinary record, our
precedent, the number of aggravating factors, and the lack of any mitigating factors,




                                           8
                               January Term, 2018




we overrule Large’s objection and hold that he is not fit to practice law in Ohio.
Disbarment is the only appropriate sanction.
                                   Conclusion
       {¶ 24} For the reasons explained above, John Harold Large is permanently
disbarred from the practice of law in Ohio. He is also ordered to make restitution
of $2,500 to Baryak and to reimburse him for any sums he was required to pay as
a sanction in the Baryak v. Lange litigation. Costs are taxed to Large.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, FISCHER, and DEGENARO, JJ., concur.
       KENNEDY, FRENCH, and DEWINE, JJ., dissent and would indefinitely
suspend respondent from the practice of law.
                               _________________
       Randil J. Rudloff, Bar Counsel, for relator.
       Thomas J. Wilson, for respondent.
                               _________________




                                         9